United States Securities and Exchange Commission Washington, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 7, PERFICIENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-15169 74-2853258 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 South Capital of Texas Highway, Suite 220, Building 3, Austin, Texas 78746 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(512) 531-6000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On May 7, 2008, Perficient, Inc. announced its financial results for the three months ended March 31, 2008. A copy of the press release is furnished with the Current Report as Exhibit 99.1 and is incorporated by reference into this Item In accordance with General Instruction B.2 of Form 8-K, the information in this
